

Exhibit 10.6


PRIORITY TECHNOLOGY HOLDINGS, INC.
2018 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non-Employee Director)


 
 
 
 
Grantee:
William Gahan
 
 
Number of RSUs:
 
 
53,192 RSUs
Date of Grant:
April 1, 2020
 
 
Vesting Schedule:
 
Vesting Date
Vesting Quantity
April 1, 2020




13,298


July 1, 2020


13,298
October 1, 2020
13,298
January 1, 2021
13,298
 
 



THIS AGREEMENT (the “Agreement”) is entered into as of the 1st day of April,
2020, by and between PRIORITY TECHNOLOGY HOLDINGS, INC.., a Delaware corporation
(the “Company”), and the individual designated above (the “Grantee”).
WHEREAS, the Company maintains the Priority Technology Holdings, Inc.. 2018
Equity Incentive Plan (the “Plan”), and the Grantee has been selected by the
Committee to receive a Restricted Stock Unit Award under the Plan in connection
with Grantee’s service as a member of the Board of Directors of the Company;


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:
1. Award of Restricted Stock Units
1.1.Grant. The Company hereby grants to the Grantee an award of Restricted Stock
Units (“RSUs”) in the amount set forth above, subject to, and in accordance
with, the restrictions, terms, and conditions set forth in this Agreement and
the Plan. The grant date of this award of RSUs is set forth above (the “Date of
Grant”).




--------------------------------------------------------------------------------




1.2.Construction. This Agreement shall be construed in accordance and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.
1.3.Execution of the Agreement. This Award is conditioned on the Grantee’s
execution of this Agreement. By executing this Agreement, the Grantee agrees to
the terms set forth in this Agreement (and the provisions of the Plan
incorporated herein). If this Agreement is not executed by the Grantee and
returned to the Company within seven days of the Date of Grant, it may be
canceled by the Committee resulting in the immediate forfeiture of all RSUs
granted hereunder.


2. Vesting and Termination of Service
2.1.Vesting. Subject to this Section 2 and Section 7, if the Grantee continues
to serve as a member of the Board of Directors of the Company, the RSUs shall
vest in accordance with the vesting schedule set forth above. Each date on which
the RSUs vest is hereinafter referred to as a “Vesting Date”. Except as
otherwise provided herein, on the Vesting Date, a number of Shares equal to the
number of vested RSUs shall be issued to the Grantee free and clear of all
restrictions imposed by this Agreement (except those imposed by Sections 3.3 and
7 below). As soon as practicable (and no later than thirty (30) days) after the
Vesting Date, the Company shall transfer such Shares to an unrestricted account
in the name of the Grantee (or, if the Grantee has died, to his or her surviving
spouse or, if none, to the Grantee’s estate). For purposes of this Agreement,
employment with the Company or a Subsidiary of the Company or service as a
member of the Board of Directors of a Subsidiary of the Company shall be
considered continued service as a member of the Board of Directors of the
Company.
2.2.Termination of Service Due to Death or Disability. If the Grantee’s service
as a member of the Board of Directors of the Company is terminated as a result
of the Grantee’s death or Disability (as defined in the Plan), the unvested RSUs
shall immediately vest on such Date of Termination, and a number of Shares equal
to such vested RSUs shall be issued to the Grantee (or the Grantee’s surviving
spouse or estate) in the manner described in Section 2.1.
2.3.Termination of Service by the Company for Cause. If the Grantee’s service as
a member of the Board of Directors of the Company is terminated by the Company,
the Board or otherwise for Cause (as defined in the Plan), the unvested RSUs
shall be forfeited immediately as of the Date of Termination.
2.4.Termination of Service by the Company Following a Change in Control. If the
Grantee’s service as a member of the Board of Directors of the Company is
terminated by the Company, by the Board or otherwise (x) on or within 18 months
after a Change in Control (as defined in the Plan) (other than for Cause or due
to death or Disability) and (y) after the expiration of the Initial Restriction
Period, the unvested RSUs shall immediately vest on such Date of Termination,
and a number of Shares equal to the number of such vested RSUs shall be issued
to the Grantee as described in Section 2.1.
2.5.Termination of Service for Other Reasons. If the Grantee’s service as a
member of the Board of Directors of the Company is terminated by the Company or
the Grantee under circumstances other than those outlined above in Sections 2.2,
2.3 or 2.4, the unvested RSUs shall immediately be forfeited as of the Date of
Termination.




--------------------------------------------------------------------------------




2.6.Nontransferability. The RSUs may not be sold, assigned, transferred,
pledged, or otherwise encumbered prior to the date the Grantee becomes vested in
the RSUs and the Shares are issued.
2.7.Section 409A Compliance. To the extent applicable, this Agreement shall at
all times be interpreted and operated in compliance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended and the standards,
regulations or other guidance promulgated thereunder (“Section 409A”). Any
action that may be taken (and, to the extent possible, any action actually
taken) by the Company shall not be taken (or shall be void and without effect),
if such action violates the requirements of Section 409A. Any provision in this
Agreement that is determined to violate the requirements of Section 409A shall
be void and without effect. In addition, any provision that is required to
appear in this Agreement in accordance with Section 409A that is not expressly
set forth herein shall be deemed to be set forth herein, and the Agreement shall
be administered in all respects as if such provision were expressly set forth.
The Company shall delay the commencement of any delivery of Shares that are
payable to the Grantee upon his separation from service if the Grantee is a “key
employee” of the Company (as determined by the Company in accordance with
procedures established by the Company that are consistent with Section 409A) to
the date which is immediately following the earlier of (i) six months after the
date of the Grantee’s separation from service or (ii) the Grantee’s death, to
the extent such delay is required under the provisions of Section 409A to avoid
imposition of additional income and other taxes, provided that the Company and
the Grantee agree to take into account any exemptions available under Section
409A. For purposes of this Agreement, termination of service shall be construed
consistent with the meaning of a separation from service within the meaning of
Section 409A.


3. No Right to Continued Service
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of service as a
member of the Board of Directors of the Company, nor shall this Agreement or the
Plan interfere in any way with the right of the Company, the shareholders or
others to terminate the Grantee’s service as a member of the Board of Directors
of the Company at any time in accordance with applicable law and/or the
governing documents of the Company.
4. Taxes and Withholding
The Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of RSUs and any dividends or dividend
equivalents paid on such RSUs. The Company and the Grantee agree to report the
value of the RSUs in a consistent manner for federal income tax purposes.
5. The Grantee Bound by The Plan
The Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus
for the Plan, and agrees to be bound by all the terms and provisions thereof.
6. Modification of Agreement; Severability
If any provision of this Agreement is held by a court of competent jurisdiction
to be overly broad or unenforceable for any reason, the parties authorize such
court to modify and enforce such provision to the extent the court deems
reasonable. If any provision of this Agreement is found by a court to be
overbroad or otherwise unenforceable and not capable of modification, it shall
be severed and the remaining covenants and clauses enforced in accordance with
the tenor of this Agreement. The parties may modify, amend, suspend




--------------------------------------------------------------------------------




or terminate this Agreement or may waive any terms or conditions of this
Agreement but only by a written instrument executed by the parties hereto.


7. Governing Law and Forum
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Georgia without giving effect to
the conflicts of laws principles thereof. The parties agree that they will not
file any action arising out of or relating in any way to this Agreement other
than in the United States District Court for the Northern District of Georgia or
the Superior Court of Union County, Georgia. The parties consent to personal
jurisdiction and venue solely within these forums and waive all possible
objections thereto.
8. Successors in Interest
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
final, binding, and conclusive upon the Grantee’s heirs, executors,
administrators, and successors.
9. Entire Agreement
This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. Wherever appropriate in this Agreement, personal pronouns shall be
deemed to include the other genders and the singular to include the plural.
Wherever used in this Agreement, the term “including” means “including, without
limitation.”
10. Resolution of Disputes
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
and the Plan shall be determined by the Committee. Any determination made by the
Committee shall be final, binding and conclusive on the Grantee and the Company
and their successors, assigns, heirs, executors, administrators and legal
representatives for all purposes.
[EXECUTION PAGE FOLLOWS]












--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


PRIORITY TECHNOLOGY HOLDINGS, INC.




By: /s/ Thomas C. Priore


Name: Thomas C. Priore
Title: Executive Chairman and CEO




By accepting this Agreement, the Grantee hereby accepts the RSU grant subject to
all its terms and provisions and agrees to be bound by the terms and provisions
of this Agreement, including Section 7, and the Plan. The Grantee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Board of Directors of the Company, or the Compensation Committee or other
Committee responsible for the administration of the Plan, upon any questions
arising under the Plan.


By accepting this Agreement, the Grantee hereby acknowledges that
notwithstanding any other provision herein, and in addition to other
restrictions stated herein, any award, or any payment related thereto paid to
the Grantee, shall be limited to the extent required by the federal or state
regulatory agency having authority over the Company. The Grantee agrees that
compliance by the Company with such regulatory restrictions, even to the extent
that payments are limited, shall not be a breach of this Agreement by the
Company.


By accepting this Agreement, the Grantee hereby consents to the holding and
processing of personal data provided by him to the Company for all purposes
necessary for the operation of the Plan. These include, but are not limited to:


(a) administering and maintaining Plan records;
(b) providing information to any registrars, brokers or third party
administrators of the Plan; and
(c) providing information to future purchasers of the Company or the business in
which the Grantee works.


GRANTEE


Signature: /s/ William Gahan
Name: William Gahan
Date: April 1, 2020








